Exhibit 10.02
 
MACROSOLVE, INC. LOGO [logo.jpg]
 
SUMMARY OF TERMS


This Summary of Terms summarizes the principal terms of the financing described
below. This document is not a binding agreement except for the Confidentiality
provision which shall be binding upon a prospective investor.  This Summary is
not a commitment by a prospective investor to invest or an obligation of the
Company to make an investment available to a prospective investor. This Summary
refers to certain other documents which should be reviewed when evaluating this
investment.  In the event the information in this Summary conflicts with any
provision or disclosure in the other documents, the other documents should take
precedence.


Company


Company:
MacroSolve, Inc., an Oklahoma corporation (the “Company”).



Company Symbol:
MCVE (OTC Bulletin Board).



Capital Structure:
As of March 31, 2011, the Company had 200,000,000 shares of common stock, $.01
par value per share (“Common Stock”), authorized with 98,402,190 shares issued
and outstanding.  The Company also had outstanding warrants and options to
purchase 52,873,517 and 5,774,765 shares, respectively.  The assets of the
Company are pledged to secure a $200,000 revolving line of credit with Arvest
Bank.



Offering

Description of
Securities:
Convertible Debentures Series 2011 (“Debentures”) and Series B Warrants
(“Warrants”) to purchase Common Stock.  Unless the context otherwise requires,
references to the Debentures include references to the Warrants and the Common
Stock issuable by the Company upon prepayment, conversion or exercise of the
Debentures, as the case may be.



Investors:
Investors must be “Accredited Investors” as defined by the federal securities
laws (the “Investors” or “Holders”).



 
1

--------------------------------------------------------------------------------

 

Minimum
Investment:
$100,000 unless otherwise determined by the Company in its sole discretion.  The
Company in its discretion may exchange its previously issued debentures for
Debentures.



Offering Amount:
The Company has not established a minimum or maximum offering size.  The
Company’s goal is $1,000,000 in aggregate subscriptions exclusive of the
exchange of previously issued debentures. Because there is no minimum for the
offering, a subscription from a prospective investor will be irrevocable when
accepted by the Company and the subscription proceeds will to be immediately
available for use by the Company.



Use of Proceeds:
The proceeds from this offering will be used by the Company for working capital
to increase its market share from the sale of mobile apps in dining and other
vertical markets and may include working capital for acquired companies.



Offering Period
And Closing Date:
The offering will commence on August 1, 2011, and will continue until December
31, 2011, unless terminated by the Company at an earlier date.  Subscriptions
for Debentures will be reviewed and accepted or rejected as they are received.



Debentures


Face Amount:
$1,000 and even multiples thereof.



Maturity:
December 31, 2016.



Interest:
The Debentures will earn interest at the rate of 12 percent per annum.  Interest
will be paid quarterly exclusively from the Debenture Account described
below.  The Company will not be obligated to use other cash available to it for
interest payments.  If sufficient funds are not in the Debenture Account when an
interest payment is due, interest will accrue and be paid in a future quarter or
at maturity.



Principal:
Principal on the Debentures will be prepaid in cash on a quarterly basis as the
Debenture Account permits. The Company will have discretion in determining the
amount of and to whom the quarterly payments are made. Any remaining principal
and accrued but unpaid interest will be paid in cash at maturity to the extent
the Debenture Account permits. The remainder of the Company’s obligation not
satisfied by a cash payment at maturity will be satisfied by the delivery of
shares of Common Stock using the weighted average price for the five-day trading
period before the maturity date.



 
2

--------------------------------------------------------------------------------

 
 
Debenture

Account: To provide for the prepayment of the Debentures, the Company will set
aside in a separate account with a financial institution (“Debenture Account”)
for the deposit of 25% of any recovery it receives from any judgment or
settlement in any infringement case or claim it prosecutes.     Conversion: The
Debentures may be converted into Common Stock at any time other than a period
beginning 10 days following the notification of a prepayment by the Company and
ending 30 days past such notice. Upon conversion the holder will be entitled to
receive the number of shares of Common Stock that could be purchased with 200%
of the principal amount of the Debenture, together with accrued and unpaid
interest, and with the Common Stock valued using the weighted average price for
the five-day trading period preceding the debenture investment (the “Conversion
Price”) provided however, that the Conversion Price shall not be less than ten
cents per share at any time and the Conversion Price shall not be more than 10
cents per share for investments made prior to October 1, 2011.    
Purchase and
Distribution Rights:
The holders of Debentures are entitled to participate in any grant or sale of
options, warrants, convertible securities and property distributed on a pro rata
basis to shareholders of the Company as if the Debentures had been converted
immediately before the distribution. During 2011, the holders of Debentures will
have the right to participate in any new offerings of securities of the Company
if the securities are offered for cash and are shares of Common Stock or
securities convertible in shares of Common Stock.  The right to purchase is not
triggered under certain circumstances such as grant or exercise of options under
employee stock option plans or the conversion of securities that are
outstanding.  The holders of the Debentures have certain rights upon the pro
rata distribution to shareholders of property of the Company.  

 
 
3

--------------------------------------------------------------------------------

 

Class B Warrants





Terms: The exercise price (“Exercise Price”) of this Warrant shall be $.10 per
share for debenture investments made prior to October 1, 2011.  On and after
October 1, 2011, the conversion price shall be equal to the Debenture Conversion
Price.     Other Terms    
Working Capital
Requirements:
The Company has working capital requirements of $5,000,000 over the next 24
months.  Working capital will come from this offering, from future offerings of
securities, from current operations and from the patent recently issued to the
Company.  The Company has been issued a patent on its mobile information
collection system as set forth in the Company’s Current Report of Form 8-K filed
with the Securities and Exchange Commission (“SEC”) on October 29, 2010.  The
importance of the patent in the mobile apps market has yet to be fully proven
but its scope and value to the Company from future licensing agreements require
the Company to initiate infringement claims as a business strategy to protect
its intellectual property.  This strategy will not require any significant
amount of working capital but is expected to generate revenues from successful
infringement litigation and settlements.        No Shorting:       Each
prospective investor must agree to not engage in any short sales of the
Company’s securities while holding the Debentures.     Confidentiality: This
Summary is confidential and none of its provisions or terms shall be disclosed
except upon mutual agreement.  Investors shall refrain from trading in the stock
of the Company on the basis of information in this Summary until such
information is publicly disclosed by the Company.     Risk Factors: There are
substantial risks associated with an investment in the Company and in this
offering. Before investing, prospective investors should review the Risk Factors
Section in the Company’s Annual Report of Form 10-K filed with the SEC for the
year ended December 31, 2010, as well as the Cautionary Note Regarding Forward
Looking Statements in that Report.        The Company experienced a net loss in
2010 which increased its accumulated deficit and caused the Company’s auditor to
qualify its opinion for the Company’s December 31, 2010 financial statements due
to doubt about the Company’s ability to continue as a going concern.  The
Company’s plan to continue as a going concern includes the sale of securities in
offerings like this one.         Prospective investors should not rely on any
information about the Company or this investment that is not included in the
written information provided by the Company or in the Company’s reports filed
with the SEC.        The Debentures are illiquid investments and are subject to
restrictions on transfer.  Each Debenture will bear a restrictive legend and the
Company will limit transfers except as provided by applicable securities
laws.   


 
 
4

--------------------------------------------------------------------------------

 
 
Additional
Information:
Prospective investors and their advisers may contact James C. McGill, Chairman
of the Board of Directors, for additional information about the Company and this
offering. The Company files annual, quarterly and current reports with the
SEC.  The Company’s business, capital structure, financial condition and
management, among other things, are disclosed in the reports. Such reports are
available on the Company’s website and from the SEC at www.sec.gov and should be
reviewed by prospective investors when evaluating this investment.

 
.

Dispute Resolution:
Disputes concerning the Debentures, the Warrants and this offering are to be
resolved by arbitration under the Commercial Arbitration Rules of the American
Arbitration Association.



Subscription:
Investors should carefully read this Summary, the Debenture, the Warrant and the
Subscription Agreement, as well as the information referred to in “Risk Factors”
and “Additional Information” above before making this investment.

 
IN MAKING AN INVESTMENT DECISION PROSPECTIVE INVESTORS SHOULD RELY ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING INCLUDING THE MERITS
AND RISKS OF THE INVESTMENT.


NO SECURITIES REGULATORY AGENCY HAS PASSED ON ACCURACY OR ADEQUACY OF THIS
DOCUMENT.


AN INVESTMENT IS SUITABLE ONLY FOR SOPHISTICATED INVESTORS FOR WHOM AN
INVESTMENT DOES NOT CONSTITUTE A SIGNIFICANT PORTION OF THEIR ASSETS AND WHO CAN
STAND THE LOSS OF THIS INVESTMENT.


THIS SUMMARY DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICIATION OF AN OFFER
TO BUY IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICIATION OR SALE IS
PROHIBITED.


THIS SUMMARY IS FOR YOUR PERSONAL USE ONLY AND SHOULD NOT BE COPIED OR FURTHER
DISTRIBUTED WITHOUT THE CONSENT OF THE COMPANY.




 

         
MacroSolve, Inc.
         
August 1, 2011
           

 
 
 
 
5
 